DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. For instance, the title does not capture the inventive concept found in the independent claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. [US 2019/0229378].
With respect to claim 1, Zhang discloses a controller [36] for a lithium-ion secondary battery [30], the controller being configured to control a charging current to the lithium-ion secondary battery [par. 0049] so that lithium expected to dissolve after a stop of charging is permitted to deposit on an Figs. 13 and 19; par. 0083-0087, the amounted of lithium that is allowed to plate on the anode is controlled to prevent irreversible damage/plating that lead to degradation; for example fig. 19 shows small spikes in lithium deposits/plating throughout the vehicle driving where the reduction of the spikes back to 0 correlates with the lithium being dissolved and/or absorbed back into the anode, i.e. it did not reach irreversible levels].

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Verbrugge et al. [US 2018/0316195].
With respect to claim 1, Verbruggee discloses a controller for a lithium-ion secondary battery [par. 0016], the controller being configured to control a charging current to the lithium-ion secondary battery [par. 0017] so that lithium expected to dissolve after a stop of charging is permitted to deposit on an anode of the lithium-ion secondary battery [par. 0018-0019; as the charging process progresses plating of the lithium on the anode occurs/is allowed at which point detection of the plating occurs and the controller either stops or charges at a lower rate to allow the lithium time to react with the anode, correlating with the lithium dissolving and/or being absorbed into anode before irreversible plating is able to occur from sustained higher charge rates].

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if canceled and rewritten into independent claim 1 including all of the limitations of the base claim and any intervening claims.
With respect to claim 2, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed “a control device configured to control the charging current so that the charging current does not exceed a predetermined upper 
Claims 3-7 depend from claim 2 and are objected to for the same reasons. 

Claim 8 is allowed.
With respect to claim 8, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed “and a setting device configured to set the upper limit value using a Li deposition limit value representing a maximum value of the charging current that does not cause deposition of lithium on an anode of the lithium-ion secondary battery, the control device being configured to, if a predetermined permission condition is satisfied, permit lithium expected to dissolve after a stop of charging to deposit on the anode of the lithium-ion secondary battery by permitting the upper limit value to become larger than the Li deposition limit value in a predetermined permission period.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0203660 to He et al. discloses a vehicle control based on lithium plating wherein lithium parameters are calculated in order to control charging such that the lithium plating is mitigated. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859